MANN, Judge.
This case involves a different charge from that in 72-439, Fla.App., 269 So.2d 712, supra, and is apparently not related to the same “conduct or criminal episode.” 1 This charge, according to the record before us, appears to have originated in a direct information filed January 17, 1972. The record does not disclose a warrant issued earlier, although the transcript suggests the possibility that this charge was filed simultaneously with that involved in 72-439. If this is the fact, this case is governed by our decision in 72-439; if this charge was initiated on January 17, 1972, the 180 days would not have expired at the time of Sutton’s application for discharge. Accordingly, the order in this case is
Vacated and remanded for further proceedings.
PIERCE, C. J., and LILES, J., concur.

. Cr P R 3.191 (h) (2), 33 F.S.A.